                                                                                 2/6/2019
                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONT ANA

                                 HELENA DIVISION

 UNITED STATES OF AMERICA,                        CR 18-15-H-SEH

                             Plaintiff,           ORDER

          vs.

 JEREMY JAMES RUMMEL,

                             Defendant.


      Before the Court is the United States' unopposed Motion for a Preliminary

Order ofForfeiture. 1

      A plea agreement was filed in this case on December 7, 2018. On December

18, 2018, Defendant entered a plea of guilty to Count I of the superseding

indictment. In the plea agreement, Defendant conceded to the forfeiture of certain

property listed in the superseding indictment. A factual basis and cause exists for

issuance of a preliminary order of forfeiture, under 21 U.S.C. §§ 853 and 881 and

18 U.S.C. § 924(d).



      1
          Doc. 101.
      ORDERED:

      The United States' unopposed Motion for a Preliminary Order ofForfeiture 2

is GRANTED.

      Defendant's interest in the following property is forfeited to the United

States in accordance with 21 U.S.C. §§ 853 and 881 and 18 U.S.C. § 924(d):

      (I)       a Glock, model 19, 9mm semi-automatic caliber pistol, serial number
                WWK981, and ammunition; and

      (2)       $4140.00 in United States currency.

      The United States Marshals Service and the Bureau of Alcohol, Tobacco,

Firearms and Explosives are directed to seize the property subject to forfeiture and

to make a return as provided by law.

      FURTHER ORDERED:

      The United States will provide written notice to all third parties asserting a

legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order




      2
          Doc. IOI.

                                          -2-
and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and

21 U.S.C. § 853(n)( 1), and to make its return to this Court that such action has

been completed.

      Upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

      DATED this     Ji!'iay of February, 2019.
                                               ~lr~~i41✓~
                                               United States District Judge




                                         -3-
